             Case 4:20-cr-00023-BMM Document 31 Filed 09/24/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                         CR 20-23-GF-BMM

                Plaintiff,

       vs.                                        FINAL ORDER OF FORFEITURE

RODERICK KALE LEDFORD,

                Defendants.


         THIS MATTER comes before the Court on the United States’ Motion for a

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

         1.      The United States commenced this action pursuant to18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

         2.      A Preliminary Order of Forfeiture was entered on June 22, 2020 (Doc.

26).

         3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Docs. 28,

28-1).

         4.      It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.




                                              1
        Case 4:20-cr-00023-BMM Document 31 Filed 09/24/20 Page 2 of 3



      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. § 924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

          Glock, Model 43, 9mm semi-automatic handgun, bearing serial

            number BGKS585;

          9mm Luger ammunition

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 24th day of September 2020.




                                         2
Case 4:20-cr-00023-BMM Document 31 Filed 09/24/20 Page 3 of 3




                              3
